
	

115 HR 2192 : To amend the Public Health Service Act to eliminate the non-application of certain State waiver provisions to Members of Congress and congressional staff.
U.S. House of Representatives
2017-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2192
		IN THE SENATE OF THE UNITED STATES
		June 7, 2017Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Public Health Service Act to eliminate the non-application of certain State waiver
			 provisions to Members of Congress and congressional staff.
	
	
		1.Elimination of non-application of certain State waiver provisions to Members of Congress and
 congressional staffIf the American Health Care Act is enacted, effective as if included in the enactment of such Act, section 2701(b)(5)(A)(ii) of the Public Health Service Act (42 U.S.C. 300gg(b)(5)(A)(ii)), as added by subsection (a) of section 136 of the American Health Care Act (relating to permitting States to waive certain ACA requirements to encourage fair health insurance premiums), is amended by striking 1312(d)(3)(D),.
		Passed the House of Representatives May 4, 2017.Karen L. Haas,Clerk
